DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made to Applicant’s response filed 01/11/2022.
	Claims 1, 2, and 4-22 are pending.
	Claims 3 and 23 are cancelled.
	Claims 5, 6, and 8-22 remain withdrawn as being drawn to non-elected groups or species.
	Claims 1, 2, 4, and 7 are currently under consideration to the extent that they read upon Applicant’s elected species.

Withdrawn Rejections
	The rejections directed to claim 3 are withdrawn in view of Applicant’s cancellation of said claim.

Rejections Maintained and Made Again in view of Applicant’s Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –




Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al (US 2014/0148493) (IDS Reference).  In the process of searching the elected species, art was found that anticipated another species, and therefore, for the sake of compact prosecution, the anticipation rejection is set forth herein.
	Tamura exemplifies the use of Flubendiamide and synthetic high-dispersion silicic acid (also known as orthosilicic acid) (see entire document, for instance, [0062]).  
Response to Arguments
	Applicant argues in the remarks filed 01/11/2022, on page 7, last paragraph that Tamura:
discloses that silicic acid (H4O4Si) can be one of the inactive solid carriers that can be used in the composition. See Tamura at paragraph [0017]. The silicic acid referred to in Tamura is an inert inactive element, a highly stable form of silicone, that is resistant to dissolution into a form that can be absorbed biologically, and as such can be used as a solid high dispersion form to prevent aggregation as described in Tamura.

Notably, the instant claims are amended to include Applicant’s elected species (orthosilicic acid – H4O4Si) into independent claim 1.  It is noted that regardless of what the prior art believed the role of the component to be, the component retained whatever properties are inherent to the component itself.  MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Further, even if the properties were not appreciated or acknowledged by the prior art, it does not change that they are present.  MPEP 2112 states: ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  Further, it is hornbook law that merely recognizing something that was not known before is insufficient to render an old process again patentable. In re Cruciferous Sprout Litig., 301 F.3d 1343, 1351, 64 USPQ2d 1202, 1208 (Fed. Cir. 2002). See also In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Omeprazole PatentLitig., 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, and 7 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2014/0148493) (IDS Reference).  
	Tamura exemplifies the use of Flubendiamide, tolfenpyrad, and synthetic high-dispersion silicic acid (also known as orthosilicic acid) (see entire document, for instance, [0062]).  Tamura further teaches that tolfenpyrad and chlorantraniliprole are both useful microbicides of the invention of Tamura (see entire document, for instance, [0050]).  
	Tamura, while teaching all of the instantly claimed components, and while teaching that tolfenpyrad and chlorantraniliprole are both useful microbicides of the invention of Tamura, does not exemplify the use of chlorantraniliprole as the microbicide.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize chlorantraniliprole either in place prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).  Further, MPEP 2144.06(II) states “[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)”.
 Response to Arguments
	Applicant argues in the remarks filed 01/11/2022 that Tamura provides “no teaching or guidance to select the claimed chlorantraniliprole” (Remarks, page 9, first paragraph).  Applicant’s argument is not found persuasive.  By teaching that the agricultural and horticultural insecticide composition of Tamura can be used simultaneously with agricultural and horticultural insecticides known in the art (see [0049], and then teaching tolfenpyrad and chlorantraniliprole as examples of agricultural and horticultural insecticides (see [0051]), and then exemplifying the use of tolfenpyrad (see [0062]), Tamura provides a clear teaching (included an express recitation of prima facie obvious.  It is noted that MPEP 2144.06 states: ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
	Applicant further argues that Applicant has provided unexpected results.  Applicant’s alleged unexpected results are not found persuasive.  First, the data in the specification is not commensurate in scope with the instant claims as the instant claims have no amounts.  Second, the results in example 1 do not appear unexpected.  The fact that when two components are combined together and achieve less than additive effects is something that is common since they may control the pest by similar pathways or any number of other reasons.  If Applicant has data that supports synergy and a more than additive result for the combination of orthosilicic acid and chlorantraniliprole, they have not provided such in the instant specification as far as the Examiner has been able to determine.  
	For at least these reasons, Applicant’s arguments are not found persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611